          Case 8-19-76260-ast                               Doc 206                 Filed 10/28/19                     Entered 10/28/19 14:27:17



                                                                                      SCHUYLER G. CARROLL
                                                                                      Partner

                                                                                      345 Park Avenue                                   Direct    212.407.4820
                                                                                      New York, NY 10154                                Main      212.407.4000
                                                                                                                                        Fax       212.202.5431
                                                                                                                                        scarroll@loeb.com




                                                                                      Via ECF


October 28, 2019


Hon. Alan S. Trust
U.S. Bankruptcy Judge
U.S. Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza,
Central Islip, New York 11722

Re:        In re: Absolut Facilities Management, LLC, et al., No. 19-76260 (AST)
           (Jointly Administered)

Dear Judge Trust:

We represent Absolut Facilities Management, LLC and its debtor affiliates, as debtors and
debtors-in-possession in the above-referenced chapter 11 cases. We write pursuant to your
instructions in response to the letter filed by the landlords (the “Landlords”).

The Debtors and the Landlords are continuing their discussions and the Debtors remain hopeful
that the parties will shortly be in a position to move forward with the agreement previously reached
and memorialized on the record at the October 3 hearing. In the interim, however, it is important
for the Debtors to correct the record. In this regard, the Landlords allege that delays have occurred
as a result of the “unexpected closure of the Orchard Park Facility… and surrender of CMS Form
855A” This simply is not true. First, the parties were well aware that residents were moving from
Orchard Park, and that most residents had already moved from Orchard Park, at the time they
met and reached an agreement. The parties discussed that the Debtors could not stop residents
from moving, as they are entitled to live wherever they desired. While the parties had hoped to
avoid the need to surrender the operating certificate, the DOH governs this process and ultimately
required submission. Similarly, while the Form 855A was temporarily submitted, it has been
returned to the Debtors and it was never processed. Neither of these allegations created any
reason for delay. To the contrary, it is the Landlords’ propensity to add new terms to the October
2 settlement at every turn of the Term Sheet the Debtors have been negotiating in good faith that
has resulted in substantial delay.

The Debtors have been working diligently to finalize the Term Sheet in lieu of proceeding with
costly and burdensome discovery pursuant to the parties’ agreement since reaching an accord.
Now, however, the Landlords seek to take duplicative and additional discovery, apparently for the
sole purpose of harassing the Debtors to accept their unreasonable terms. In this regard, although
the Landlords already deposed the Debtors’ Chief Restructuring Officer, Mr. Wyse and the

Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Beijing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
                                                                                                                                                                   18316354
     Case 8-19-76260-ast         Doc 206     Filed 10/28/19    Entered 10/28/19 14:27:17



                                                                                      October 28, 2019
                                                                                               Page 2




Debtors’ independent advisor, Mr. Lenhart, less than one month ago, the Landlords now seek to
depose them again. The Landlords, however, have provided no basis as to why they should be
permitted to depose these witnesses for the second time. And while Debtors have also produced
numerous, relevant documents to the Landlords and provided direct access to the Debtors
financial information, we see no reason why the Debtors should have to bear the expense of
producing the thousands of pages of documents that Landlords’ seek in their two sets of document
requests.

The Debtors believe it is a better use of the parties’ time and efforts – and more importantly, this
Court’s time – to continue to work towards a final settlement, rather than restart litigation. The
Debtors further submit that, particularly since this Court set November 4 as a hearing only the
status of the Motions to Appoint a Trustee and an initial hearing on the Debtors’ closure motion,
there is no reason to have a telephonic status conference in advance of next week’s status
conference. And there is certainly no reason to restart discovery in advance of that status
conference. Accordingly, the Debtors respectfully request that the Court deny the Landlords’
request and maintain the already scheduled status conference on November 4.

If the Court deems it appropriate to conduct a telephonic status conference on October 29, 2019,
the Debtors ask that it be scheduled between 10 am and 2 pm or after 4pm, so that the attorneys
involved can participate.

We thank the Court for its attention to this matter.

Respectfully submitted,




Schuyler G. Carroll
Partner




                                                                                            18316354
